Citation Nr: 0004481	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  94-00 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the left hip, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, with osteoporosis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from September 1948 to 
September 1954.

By a decision entered in March 1993, the RO denied claims of 
entitlement to increased ratings for:  (1) a compound 
comminuted fracture of the left tibia and fibula, with 11/2-
inch shortening and fusion of the left ankle, rated 40 
percent disabling; (2) arthritis, lumbosacral spine, with 
lumbosacral strain due to fracture of the left tibia and 
fibula, rated 20 percent disabling; and (3) arthritis, left 
hip, with osteoporosis, left knee, rated 20 percent 
disabling.

In February 1996, the Board of Veterans' Appeals (Board) 
denied claims (1) and (2), and remanded claim (3) to the RO 
for additional development.  In February 1998, the Board 
remanded claim (3) a second time.  Thereafter, in April 1999, 
while the case was in remand status, the RO discontinued the 
20 percent rating assigned for arthritis, left hip, with 
osteoporosis, left knee, and replaced that rating with 
separate 10 percent evaluations for degenerative joint 
disease of the left hip and degenerative joint disease of the 
right knee, with osteoporosis.


FINDINGS OF FACT

1.  The veteran has pain on any motion of his left hip.  It 
appears that the joint is affected with weakness and 
decreased endurance, and that active, repeated use of the 
joint is very difficult or impossible.

2.  The veteran has pain on any motion of his left knee.  It 
appears that the joint is affected with weakness and 
decreased endurance, and that active, repeated use of the 
joint is very difficult or impossible.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating, to 40 percent, for 
degenerative joint disease of the left hip, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71 (Plate II), 4.71a (Diagnostic 
Codes 5003, 5010, 5251-53 (1999)).

2.  The criteria for an increased rating, to 50 percent, for 
degenerative joint disease of the left knee, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71 (Plate II), 4.71a (Diagnostic 
Codes 5003, 5010, 5260-61 (1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the disability ratings currently 
assigned for service-connected disorders of his left hip and 
knee are inadequate.  He maintains that these disorders have 
worsened over time, resulting in progressively greater pain 
and immobility.
 
In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Arms v. West, 12 Vet. 
App. 188, 200 (1999); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims are 
"well grounded."  38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Arthritis of the hip is evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, and 5251-53 (1999).  A 10 percent rating is 
warranted if extension is limited to 5 degrees, if flexion is 
limited to 45 degrees, if adduction is limited such that the 
legs cannot be crossed, or if rotation is limited such that 
"toeing-out" more than 15 degrees is not possible.  See 
38 C.F.R. § 4.71 (Plate II) (1999).  A 10 percent rating is 
also warranted if there is X-ray evidence of arthritis and 
objective evidence of limited motion, even if the limited 
motion would be otherwise noncompensable.  A 20 percent 
rating is warranted if flexion is limited to 30 degrees, or 
abduction is limited such that motion is lost beyond 10 
degrees.  Id.  A 30 percent rating is warranted if flexion is 
limited to 20 degrees, and a 40 percent rating is warranted 
when flexion is limited to 10 degrees.

Arthritis of the knee is evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, and 5260-61 (1999).  A 10 percent rating is 
warranted if flexion is limited to 45 degrees, or if 
extension is limited to 10 degrees.  See 38 C.F.R. § 4.71 
(Plate II) (1999).  A 10 percent rating is also warranted if 
there is X-ray evidence of arthritis and objective evidence 
of limited motion, even if the limited motion would be 
otherwise noncompensable.  A 20 percent rating is warranted 
if flexion is limited to 30 degrees, or if extension is 
limited to 15 degrees.  A 30 percent rating is warranted if 
flexion is limited to 15 degrees, or if extension is limited 
to 20 degrees.  A 40 percent rating is warranted if extension 
is limited to 30 degrees, and a 50 percent rating is 
warranted when extension is limited to 45 degrees.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (1999).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (1999).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.

	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also to be 
considered.  Id. § 4.45(f).  See 38 C.F.R. § 4.59 (1999) 
("[t]he intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability").

The difficulty in rating functional loss due to factors such 
as pain on use was recognized by the United States of Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) in 
the case of DeLuca v. Brown, 8 Vet. App. 202 (1995).  There, 
the Court noted that the VA examination relied upon to rate 
the veteran's disability had merely included findings as to 
the range of motion at the time of the examination, without 
accounting for factors enumerated in Section 4.40.  The Court 
cited the case of Bierman v. Brown, 6 Vet. App. 125, 129 
(1994), in which 38 C.F.R. § 4.10 was quoted for the 
proposition that a rating examination must include a "full 
description of the effects of disability upon the person's 
ordinary activity."  DeLuca, 8 Vet. App. at 206 (emphasis 
added).  In order to effectuate that requirement, the Court 
explained that, when the pertinent diagnostic criteria 
provide for a rating a disability on the basis of loss of 
range of motion, determinations regarding functional loss 
"should, if feasible, be 'portray[ed]' (§ 4.40) in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups."  Id.

In the present case, the record shows that the veteran 
sustained a superficial gunshot wound to the medial surface 
of his right knee during service in November 1950.  He also 
sustained compound comminuted fractures of the midshafts of 
the left tibia and fibula in March 1951.  As a result of the 
latter injury, he developed chronic osteomyelitis of the left 
tibia.  A bone graft was performed on the tibia in February 
1953, using material from the left ilium, and he was 
discharged from service in September 1954.

When the veteran was examined for VA purposes in December 
1954, it was noted that there was a 11/4-inch shortening of his 
left leg and that he walked with a limp.  Range of motion in 
the knees was found to be normal.

By a decision entered in January 1955, the RO granted service 
connection for compound comminuted fractures of the left 
tibia and fibula, with 11/4-inch shortening of the left leg and 
limitation of motion in the left ankle.  Service connection 
was also granted for inactive chronic osteomyelitis of the 
left tibia, a superficial gunshot wound of the right knee, 
and scars on the right flank and at the base of the right 
second toe.

In July 1956, the veteran was admitted to a VA facility with 
complaints of pain and swelling in the left lower extremity.  
Examination revealed moderate swelling of the left leg from 
the knee to the ankle.  The anteromedial aspect of the lower 
two-thirds of the left leg was boggy, edematous, and tender, 
but not fluctuant.  In August 1956, on the date of his 
hospital discharge, an examination was noted to be remarkable 
only for slight local warmth and swelling in the left leg.

VA treatment records, dated in March and April 1966, show 
that there was crepitation of the left knee.  X-rays revealed 
good alignment of the left knee and ankle.

When the veteran underwent VA orthopedic examination in July 
1977, he complained of increasing pain in his left knee, 
among other things.  Examination revealed that he had a full 
range of motion in the knee, and good stability.  X-rays were 
interpreted to reveal "a moderate degenerative change about 
the knee."  

A July 1977 letter from a private physician, S. D. Gardner, 
M.D., shows that the veteran was taking medication for 
chronic leg and back pain.  An August 1977 letter from 
another physician, Louis P. Ripley, M.D., indicates that the 
veteran was having continuing problems with pain and 
limitation of motion in the left ankle.

In August 1977, the veteran underwent fusion of the left 
ankle at a VA facility.  When he was later examined for VA 
purposes in September 1977, he complained of severe pain in 
his ankle, knee, and tailbone, and said that he had 
difficulty walking and sitting.  In October 1977, he was 
admitted to a VA facility for a cast change related to the 
ankle fusion.

In October 1977, the RO granted service connection for 
arthritis of the lumbosacral spine, with lumbosacral strain, 
secondary to service-connected compound comminuted fractures 
of the left tibia and fibula, 11/4-inch shortening of the left 
leg, and fusion in the left ankle.  In a November 1977 
letter, a VA physician opined that "[the veteran] definitely 
should be service-connected for resultant arthritis of his 
left knee and ankle . . . ."

When the veteran was examined for VA purposes in December 
1977, he complained of constant pain and stiffness in the 
left knee, among other things.  Examination revealed general 
swelling and redness in the left lower extremity, 
particularly the lower half.  There was a mild increase in 
the circumference of the left knee, and range of motion on 
flexion was 100 degrees.  It was noted that there was a 
shortening of the left leg of at least 11/2 inches, and that 
the veteran walked with the aid of a cane.  The pertinent 
diagnostic assessment was that he had arthritis of the left 
knee.  VA treatment records, dated from December 1977 to 
February 1978, show that he complained of tenderness over the 
proximal shin.

In August 1978, VA examination revealed no bony swelling of 
the knees, and range of motion on flexion to 90 degrees, with 
complaints of pain, bilaterally.  There were no organic 
changes or circulatory disturbances in the left lower 
extremity.  X-rays revealed that the bones of the left knee 
appeared slightly osteoporotic, and that there were changes 
in the left hip consistent with either traumatic or 
hypertrophic arthritis.  By a decision entered in September 
1978, the RO granted service connection for arthritis of the 
left hip, with osteoporosis of the left knee, secondary to 
service-connected compound comminuted fractures of the left 
tibia and fibula, 11/4-inch shortening of the left leg, and 
fusion in the left ankle.

In August 1985, the veteran was hospitalized at a VA facility 
for treatment of cellulitis of the left lower extremity.  
Examination revealed obvious swelling and resonance of the 
left lower extremity, which subsequently disappeared.

When the veteran was examined for VA purposes in June 1993, 
he complained of intermittent hip pain three to four times 
per week, with walking.  He also reported very painful aching 
in the left knee, particularly with prolonged walking or 
sitting.  Examination revealed a full range of motion in the 
hips, with no tenderness, crepitus, or abnormalities.  The 
range of motion in the left knee was from zero to 130 
degrees, with no instability.  There was 2+ crepitus in the 
knee, but no evidence of effusions or tenderness.  The final 
diagnoses included degenerative arthritis of the left knee 
and hip.

A treatment note from a VA rheumatologist, dated in October 
1995, reflects that there was evidence of osteoarthritis 
affecting the veteran's knees, both on examination and X-ray, 
and that he had discomfort in his knees with range of motion.  
It was noted that the veteran suffered from generalized 
osteoarthritis, and that he continued to have increasing 
symptomatology and decreasing function as a result.  In 
February 1996, it was noted that ambulation over 50 feet was 
very painful for the veteran, and almost impossible, due to 
problems with service-connected traumatic arthritis.  Due to 
the severity of his condition, an electric cart was 
prescribed.

When the veteran was examined for VA purposes in August 1996, 
he complained of constant pain in his left knee, and said 
that the pain became worse if he was on his feet for any time 
at all.  He also reported that he had aching across his 
entire low back and across his hips on both sides.  He said 
that he could not walk more than half a block without having 
problems.  Examination revealed flexion in the left hip to 
110 degrees, and abduction to 25 degrees.  It was noted that 
he used a brace and cane to get around.  The examiner stated, 
"This man obviously has extremely severe disability as far 
as both in his back, his left leg, including the knee and 
ankle and he also has disabilities related to the entire both 
lower extremities."

In November 1996, the veteran presented for VA treatment with 
complaints of low back pain and a sensation of weakness in 
his legs.  In December 1996, it was noted that back pain 
prevented ambulation beyond one block.

When the veteran was examined for VA purposes in January 
1997, it was noted that he limped on his left leg, that he 
used a cane in his right hand, and that he sometimes used an 
electric cart to get around.  Examination of the left knee 
revealed no swelling or deformity.  There was tenderness of 
the knee anteriorly, and severe crepitus.  The veteran 
extended the knee to 10 degrees, and flexed the knee to 130 
degrees, with pain posteriorly.  Circumference of the left 
thigh was 43 centimeters, as compared to 471/2  centimeters on 
the right, and the examiner noted that the left leg was 
weaker.  A VA treatment record, dated in February 1997, 
reflects that the veteran was having problems with low back 
pain and bilateral radicular leg pain.

When the veteran was examined for VA purposes in June 1998, 
he reported a history of constant left knee pain, and said 
that he had problems standing for any length of time.  He 
complained of aching across the entire low back and hip area, 
and stated that his back and legs "gave out" with severe 
pain.  He also reported that he could not walk more than one-
half block before having a problem with pain.  He said that 
his left knee and hip ached all the time, that they were 
weak, that they were stiff at times, and that he had flare-
ups of pain on walking, sitting, and with any kind of 
exertion.  He indicated that he had swelling of the left knee 
from time to time, as well as instability, locking, and lack 
of endurance, and also reported fatigability of the left hip.  
He denied symptoms of heat and redness, and any episodes of 
dislocation and recurrent subluxation.  It was noted that he 
used an electric cart most all the time for ambulation, that 
he also used a cane, and that he wore corrective shoes and a 
left leg brace.

On examination, it was noted that the veteran had a bad limp 
on the left, and that he could not walk on the heels, toes, 
or outside of his feet because he lost his balance easily.  
There was deformity, swelling, and tenderness of the left 
knee, medially, anteriorly, and laterally.  There was no 
laxity or muscle spasm, but there was tenderness posteriorly, 
and crepitus.  He had an active range of motion in the knee 
from six to 118 degrees with pain, a passive range of motion 
from four to 120 degrees with pain, and a range of motion 
from four to 122 degrees with pain after fatiguing.  As to 
the left hip, that joint was noted to be tender laterally.  
However, there was no swelling and no muscle spasm.  On 
active range of motion, he had flexion in the hip from zero 
to 125 degrees with pain, extension from zero to 28 degrees 
with pain, adduction from zero to 15 degrees with pain, 
abduction from zero to 23 degrees with pain, external 
rotation from zero to 60 degrees with pain, and internal 
rotation from zero to 15 degrees with pain.  On passive range 
of motion, he had flexion from zero to 130 degrees with pain, 
extension from zero to 30 degrees with pain, adduction from 
zero to 15 degrees with pain, abduction from zero to 25 
degrees with pain, external rotation from zero to 65 degrees 
with pain, and internal rotation from zero to 15 degrees with 
pain.  After fatiguing, he had flexion from zero to 130 
degrees with pain, extension from zero to 35 degrees with 
pain, adduction from zero to 20 degrees with pain, abduction 
from zero to 28 degrees with pain, external rotation from 
zero to 67 degrees with pain, and internal rotation from zero 
to 20 degrees with pain.  X-rays revealed mild degenerative 
changes of the left knee, with a mild osteopenia.  X-rays 
also revealed a deformity of the iliac wing, suggesting old 
trauma or a bone harvest, and mild hypertrophic bone 
formation about the left hip.

As to the factors outlined in 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (pertaining to weakness, excess fatigability, 
incoordination, and pain on use or during flare-ups), the 
examiner noted that the veteran's left leg was weaker than 
the right, though both extremities were weak, and that he 
experienced incoordination due to weakness, loss of muscle 
(atrophy), and shortening of the left extremity.  The 
examiner also indicated that pain due to repeated use or 
flare-ups was "certainly a factor."  The examiner reported 
that the veteran had pain just sitting in his electric cart, 
and that the pain increased if he tried to move his 
extremity.  The examiner also indicated that veteran had pain 
with any movement of the left hip or knee, and that he had 
decreased motion in the hip with regard to extension, 
adduction, abduction, and internal rotation, most of which 
was probably due to pain.  As to the quantification of the 
functional loss due to pain, the examiner stated, "[T]hat 
would be pure speculation . . . ."  The examiner concluded, 
"This veteran has had very severe injuries to the left 
extremity causing marked difficulties particularly in 
ambulation."

Based on a review of the foregoing, the Board finds that the 
evidence supports the assignment of 40 and 50 percent 
ratings, respectively, for degenerative joint disease of the 
left hip and knee.  Although the veteran has movement in his 
left hip and knee, it appears from the record that any 
movement of those joints produces pain.  It also appears from 
the record that those joints are affected with weakness and 
decreased endurance, and that active, repeated use of the 
joints is very difficult or impossible.  Indeed, it appears 
that the veteran has aching and discomfort in his left hip 
and knee even at rest.  Thus, while the June 1998 VA report 
does not contain a quantification of these functional 
limitations in terms of additional loss in range of motion as 
contemplated by the Court in DeLuca, the Board is persuaded 
that the combined effect of these factors is to render the 
veteran seriously disabled with regard to the joints in 
question.  Consequently, the Board hereby grants the veteran 
ratings which correspond to the maximum schedular evaluations 
for limitation of motion of the affected joints, under 
38 C.F.R. § 4.71a, Diagnostic Codes 5252 and 5261.


ORDER

A 40 percent rating is granted for degenerative joint disease 
of the left hip, subject to the law and regulations governing 
the award of monetary benefits, including those relating to 
the combining of multiple ratings.

A 50 percent rating is granted for degenerative joint disease 
of the left knee, subject to the law and regulations 
governing the award of monetary benefits, including those 
relating to the combining of multiple ratings.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

